TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00027-CV


John McNamara, Appellant

v.

Randolph Brooks Federal Credit Union, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-11-001086, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		John McNamara filed a notice of appeal from a summary judgment in favor of
Randolph Brooks Federal Credit Union.  The clerk's record was filed on June 14, 2012.  Appellant's
brief was due on July 16, 2012.  See Tex. R. App. P. 38.6(a).  No brief was filed.  By letter dated
July 31, 2012, this Court's clerk sent notice to McNamara that his brief was overdue and that this
appeal could be dismissed if he failed to file a brief or otherwise explain his failure by August 10,
2012.  McNamara has not filed a brief, motion to extend time to file a brief, or other explanation
for his failure to file a brief.  We dismiss this appeal for want of prosecution.  See Tex R. App.
P. 42.3(a).

  
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   August 31, 2012